EXAMINER’S COMMENTS
Claims 9-10, and 12-22 are presented in the amendment filed on December 8, 2020 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art in combinations teaches a “Reply to Office Action of: 09/29/2020the textile securing garment having a unitary construction that at least partially covers the impact-plate assembly, the textile securing garment having a first shoulder portion joined to and a second shoulder portion forming a neck opening (claim 16)”.
To modify the cited references will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270 1563. The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAKOTA MARIN/Examiner, Art Unit 3732   

/KHALED ANNIS/Primary Examiner, Art Unit 3732